                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

  KEVIN JONES,                                    )
                                                  )
               Plaintiff,                         )
                                                  )
  v.                                              )        No. 3:19-CV-00190-JRG-DCP
                                                  )
  DOCTOR MATTHEWS, MELISSA                        )
  HEAD, and SARAH BAKER,                          )
                                                  )
               Defendants.                        )

                                     JUDGMENT ORDER

        For the reasons set forth in the memorandum opinion filed herewith:

        1. Defendants’ motion for summary judgment [Doc. 25] is GRANTED;

        2. This action is DISMISSED;

        3. Because the Court has CERTIFIED in the memorandum opinion that any appeal from
           this order would not be taken in good faith, should Plaintiff file a notice of appeal, he
           is DENIED leave to appeal in forma pauperis. See 28 U.S.C. § 1915(a)(3); Fed. R.
           App. P. 24; and

        4. The Clerk is DIRECTED to close the file.

        So ordered.

        ENTER:


                                                     s/J. RONNIE GREER
                                                UNITED STATES DISTRICT JUDGE


 ENTERED AS A JUDGMENT:


       s/ John L. Medearis
       District Court Clerk




Case 3:19-cv-00190-JRG-DCP Document 28 Filed 03/01/21 Page 1 of 1 PageID #: 149
